SCHWARTZ, Chief Judge
(dissenting).
During a frenzy of shopping activity the night before Hurricane Andrew, Ms. Garcia slipped on sugar spilled from paper sacks pulled by a horde of customers from the “sugar shelf’ of the supermarket. I would reverse the summary judgment entered for the store because, although there was no evidence as to how long the particular grains which caused the fall had been on the floor, cf. Hamideh v. K-Mart Corp., 648 So.2d 824 (Fla. 3d DCA 1995), the record presented a genuine issue as to whether it had failed to adopt a method of operation sufficient to protect its patrons from the known danger presented by the circumstances. See Wells v. Palm Beach Kennel Club, 160 Fla. 502, 35 So.2d 720 (1948); Fazio v. Dania Jai-Alai Palace, Inc., 473 So.2d 1345 (Fla. 4th DCA 1985); Kmart Corp. v. Dwyer, 656 So.2d 1340 (Fla. 5th DCA 1995)(Sharp, J., dissenting); Schaap v. Publix Supermarkets, Inc., 579 So.2d 831 (Fla. 1st DCA 1991)(Ervin, J., dissenting).